Exhibit 10.3

 

   RECEIVED  

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

  

JAN 12 2017

Clerk, U.S. District & Bankruptcy

     Courts for the District of Columbia

 

 

  :   UNITED STATES OF AMERICA,   :  

        CRIMINAL NO.

  :      Plaintiff,   :        :           PLEA AGREEMENT

v.

  :        :      JERDS LUXEMBOURG HOLDING S.ÀR.L.   :        :      Defendant.
  :     

 

  :     

PLEA AGREEMENT

The United States of America, by and through the Department of Justice, Criminal
Division, Fraud Section, (the “Fraud Section”), and the Defendant, JERDS
Luxembourg Holding (“JERDS” or the “Defendant”), by and through its undersigned
attorneys, and through its authorized representative, pursuant to authority
granted by the Defendant’s Board of Directors, hereby submit and enter into this
plea agreement (the “Agreement”), pursuant to Rule 11(c)(1)(C) of the Federal
Rules of Criminal Procedure. The terms and conditions of this Agreement are as
follows:

The Defendant’s Agreement

1. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the Defendant agrees to waive its
right to grand jury indictment and its right to challenge venue in the District
Court for the District of Columbia and to plead guilty to a one count criminal
Information charging the Defendant with causing a violation of the books and
records provisions of the Foreign Corrupt Practices Act of 1977 (“FCPA”), in
violation of Title 15, United States Code, Sections 78m(b)(2)(A) and Title 18,

 

1



--------------------------------------------------------------------------------

United States Code, Section 2. The Defendant further agrees to persist in that
plea through sentencing and, as set forth below, to cooperate fully with the
Fraud Section in its investigation into the conduct described in this Agreement
and other conduct related to corrupt payments, related false books and records,
and failure to implement internal accounting controls.

2. Since February 2012, Defendant has been the parent company of Biomet 3i
Mexico SA de CV (“3i Mexico”) and an indirect, wholly-owned subsidiary of
Biomet, Inc. (“Biomet”) which was an issuer of securities registered pursuant to
Title 15, United States Code, Section 781. 3i Mexico no longer sells products
and is in the process of winding down, and the Defendant is the
successor-in-interest to 3i Mexico and is therefore responsible for 3i Mexico’s
conduct, including the conduct described in the Statement of Facts. The
Defendant understands that, to be guilty of the offense charged in the
Information, the following essential elements of the offense must be satisfied:

a. The Defendant’s parent company, Biomet, was an issuer of securities
registered pursuant to Title 15, United States Code, Section 781 during the
relevant time period;

b. The Defendant did knowingly cause Biomet to maintain false books, records, or
accounts such that Biomet’s books, records, or accounts did not fairly reflect
the transactions and dispositions of Biomet’s assets.

3. The Defendant understands and agrees that this Agreement is between the Fraud
Section and the Defendant and does not bind any other division or section of the
Department of Justice or any other federal, state, or local prosecuting,
administrative, or regulatory authority. Nevertheless, the Fraud Section will
bring this Agreement and the nature and quality of the conduct, cooperation and
remediation of the Defendant, its direct or indirect affiliates, subsidiaries,

 

2



--------------------------------------------------------------------------------

and joint ventures, to the attention of other prosecuting authorities or other
agencies, as well as debarment authorities and Multilateral Development Banks
(“MDBs”), if requested by the Defendant.

4. The Defendant agrees that this Agreement will be executed by an authorized
corporate representative. The Defendant further agrees that a resolution duly
adopted by the Defendant’s Board of Directors in the form attached to this
Agreement as Exhibit 1, authorizes the Defendant to enter into this Agreement
and take all necessary steps to effectuate this Agreement, and that the
signatures on this Agreement by the Defendant and its counsel are authorized by
the Defendant’s Board of Directors, on behalf of the Defendant.

5. The Defendant agrees that it has the full legal right, power, and authority
to enter into and perform all of its obligations under this Agreement.

6. The Fraud Section enters into this Agreement based on the individual facts
and circumstances presented by this case and the Defendant. Among the factors
considered were those stated in the Deferred Prosecution Agreement signed by
Zimmer Biomet Holdings, Inc. and the Fraud Section and filed concurrently (the
“Zimmer Biomet DPA”).

7. The Defendant agrees to abide by all terms and obligations of this Agreement
as described herein, including, but not limited to, the following:

a. to plead guilty as set forth in this Agreement;

b. to abide by all sentencing stipulations contained in this Agreement;

c. to appear, through its duly appointed representatives, as ordered for all
court appearances, and obey any other ongoing court order in this matter,
consistent with all applicable U.S. and foreign laws, procedures, and
regulations;

d. to commit no further crimes;

 

3



--------------------------------------------------------------------------------

e. to be truthful at all times with the Court;

f. to pay the applicable fine and special assessment; and

g. to work with its ultimate parent corporation in fulfilling the obligations of
the Zimmer Biomet DPA.

8. The Defendant shall cooperate fully with the Fraud Section in any and all
matters relating to the conduct described in this Agreement, the Statement of
Facts, the Information filed pursuant to this Agreement, and other conduct
related to corrupt payments, false books, records, and accounts, and the failure
to implement adequate internal accounting controls, subject to applicable law
and regulations, until the later of the date upon which all investigations and
prosecutions arising out of such conduct are concluded, or the end of the term
of the Zimmer Biomet DPA. At the request of the Fraud Section, the Defendant
shall also cooperate fully with other domestic or foreign law enforcement and
regulatory authorities and agencies, as well as the Multilateral Development
Banks (“MDBs”), in any investigation of the Defendant, its parent company or its
affiliates, or any of its present or former officers, directors, employees,
agents, and consultants, or any other party, in any and all matters relating to
the conduct described in this Agreement, the Statement of Facts, the Information
filed pursuant to this Agreement, and other conduct related to corrupt payments,
false books, records, and accounts, and the failure to implement adequate
internal accounting controls. The Defendant agrees that its cooperation pursuant
to this paragraph shall include, but not be limited to, the following:

a. The Defendant shall truthfully disclose all factual information not protected
by a valid claim of attorney-client privilege or work product doctrine with
respect to its activities, those of its parent company and affiliates, and those
of its present and former directors, officers, employees, agents, and
consultants, including any evidence or allegations and internal

 

4



--------------------------------------------------------------------------------

or external investigations, about which the Defendant has any knowledge or about
which the Fraud Section may inquire. This obligation of truthful disclosure
includes, but is not limited to, the obligation of the Defendant to provide to
the Fraud Section, upon request, any document, record or other tangible evidence
about which the Fraud Section may inquire of the Defendant.

b. Upon request of the Fraud Section, the Defendant shall designate
knowledgeable employees, agents or attorneys to provide to the Fraud Section the
information and materials described in Paragraph 10(a) above on behalf of the
Defendant. It is further understood that the Defendant must at all times provide
complete, truthful, and accurate information.

c. The Defendant shall use its best efforts to make available for interviews or
testimony, as requested by the Fraud Section, present or former officers,
directors, employees, agents and consultants of the Defendant. This obligation
includes, but is not limited to, sworn testimony before a federal grand jury or
in federal trials, as well as interviews with domestic or foreign law
enforcement and regulatory authorities. Cooperation under this Paragraph shall
include identification of witnesses who, to the knowledge of the Defendant, may
have material information regarding the matters under investigation.

d. With respect to any information, testimony, documents, records or other
tangible evidence provided to the Fraud Section pursuant to this Agreement, the
Defendant consents to any and all disclosures, subject to applicable law and
regulations, to other governmental authorities, including United States
authorities and those of a foreign government as well as the MDBs, of such
materials as the Fraud Section, in its sole discretion, shall deem appropriate.

 

5



--------------------------------------------------------------------------------

9. During the term of the Zimmer Biomet DPA, should the Company learn of any
evidence or allegations of conduct that may constitute a violation of the FCPA
anti-bribery or accounting provisions had the conduct occurred within the
jurisdiction of the United States, the Company shall promptly report such
evidence or allegations to the Fraud Section.

10. The Defendant agrees that any fine or restitution imposed by the Court will
be due and payable in full at the time of the entry of judgment following such
sentencing hearing, and the Defendant will not attempt to avoid or delay
payment. The Defendant further agrees to pay the Clerk of the Court for the
United States District Court for the District of Columbia the mandatory special
assessment of $400 per count within ten business days from the date of
sentencing.

The United States’ Agreement

11. In exchange for the guilty plea of the Defendant and the complete
fulfillment of all of its obligations under this Agreement, and in exchange for
the agreement of the defendant’s ultimate parent corporation, Zimmer Biomet
Holdings, Inc. (“Zimmer Biomet”), to assume all of the obligations set forth in
the Zimmer Biomet DPA, the Fraud Section agrees that it will not file additional
criminal charges against the Defendant or any of its direct or indirect
affiliates, subsidiaries, joint ventures, or parent corporations relating to
(a) any of the conduct described in the Statement of Facts, or (b) information
made known to the Fraud Section prior to the date of this Agreement, except for
the charges specified in the Zimmer Biomet DPA. This Agreement does not provide
any protection against prosecution for any future conduct by the Company. In
addition, this Agreement does not provide any protection against prosecution of
any individuals, regardless of their affiliation with the Company. The Defendant
agrees that nothing in this Agreement is intended to release the Defendant from
any and all of the Defendant’s excise and income tax liabilities and reporting
obligations for any and all income not properly reported and/or legally or
illegally obtained or derived.

 

6



--------------------------------------------------------------------------------

Factual Basis

12. The Defendant is pleading guilty because it is guilty of the charges
contained in the Information. The Defendant admits, agrees, and stipulates that
the factual allegations set forth in the Information and the Statement of Facts
are true and correct, that it is responsible for the acts of its and its
subsidiaries’ officers, directors, employees, and agents described in the
Information and the Statement of Facts, and that the Information and the
Statement of Facts accurately reflect the Defendant’s criminal conduct.

The Defendant’s Waiver of Rights, Including the Right to Appeal

13. Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence 410
limit the admissibility of statements made in the course of plea proceedings or
plea discussions in both civil and criminal proceedings, if the guilty plea is
later withdrawn. The Defendant expressly warrants that it has discussed these
rules with its counsel and understands them. Solely to the extent set forth
below, the Defendant voluntarily waives and gives up the rights enumerated in
Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence 410.
Specifically, the Defendant understands and agrees that any statements that it
makes in the course of its guilty plea or in connection with the Agreement are
admissible against it for any purpose in any U.S. federal criminal proceeding
if, even though the Fraud Section has fulfilled all of its obligations under
this Agreement and the Court has imposed the agreed-upon sentence, the Defendant
nevertheless withdraws its guilty plea.

14. The Defendant is satisfied that the Defendant’s attorneys have rendered
effective assistance. The Defendant understands that by entering into this
agreement, the Defendant surrenders certain rights as provided in this
agreement. The Defendant understands that the rights of criminal defendants
include the following:

a. the right to plead not guilty and to persist in that plea;

 

7



--------------------------------------------------------------------------------

b. the right to a jury trial;

c. the right to be represented by counsel – and if necessary have the court
appoint counsel – at trial and at every other stage of the proceedings;

d. the right at trial to confront and cross-examine adverse witnesses, to be
protected from compelled self-incrimination, to testify and present evidence,
and to compel the attendance of witnesses; and

e. pursuant to Title 18, United States Code, Section 3742, the right to appeal
the sentence imposed.

Nonetheless, the Defendant knowingly waives the right to appeal or collaterally
attack the conviction and any sentence within the statutory maximum described
below (or the manner in which that sentence was determined) on the grounds set
forth in Title 18, United States Code, Section 3742, or on any ground whatsoever
except those specifically excluded in this Paragraph, in exchange for the
concessions made by the United States in this plea agreement. This agreement
does not affect the rights or obligations of the United States as set forth in
Title 18, United States Code, Section 3742(b). The Defendant also knowingly
waives the right to bring any collateral challenge challenging either the
conviction, or the sentence imposed in this case. The Defendant hereby waives
all rights, whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including without
limitation any records that may be sought under the Freedom of Information Act,
Title 5, United States Code, Section 552, or the Privacy Act, Title 5,

 

8



--------------------------------------------------------------------------------

United States Code, Section 552a. The Defendant waives all defenses based on the
statute of limitations and venue with respect to any prosecution related to the
conduct described in the Statement of Facts or the Information, including any
prosecution that is not time-barred on the date that this Agreement is signed in
the event that: (a) the conviction is later vacated for any reason; (b) the
Defendant violates this Agreement; or (c) the plea is later withdrawn, provided
such prosecution is brought within one year of any such vacation of conviction,
violation of agreement, or withdrawal of plea plus the remaining time period of
the statute of limitations as of the date that this Agreement is signed. The
Fraud Section is free to take any position on appeal or any other post-judgment
matter. The parties agree that any challenge to the Defendant’s sentence that is
not foreclosed by this Paragraph will be limited to that portion of the
sentencing calculation that is inconsistent with (or not addressed by) this
waiver. Nothing in the foregoing waiver of appellate and collateral review
rights shall preclude the Defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

Penalty

15. The statutory maximum sentence that the Court can impose for a violation of
Title 15, United States Code, Section 78m(b)(2)(A) is a fine of $25,000,000 or
twice the gross pecuniary gain or gross pecuniary loss resulting from the
offense, whichever is greatest, Title 15, United States Code, Section 78ff(a)
and Title 18, United States Code, Section 3571(c), (d); five years’ probation,
Title 18, United States Code, Section 3561(c)(1); and a mandatory special
assessment of $400 per count, Title 18, United States Code,
Section 3013(a)(2)(B). In this case, the parties agree that the gross pecuniary
gain resulting from the offense is $2,402,100. Therefore, pursuant to 18 U.S.C.
§ 3571(d), the maximum fine that may be imposed is $4,804,200.

 

9



--------------------------------------------------------------------------------

Sentencing Recommendation

16. The parties agree that pursuant to United States v. Booker, 543 U.S. 220
(2005), the Court must determine an advisory sentencing guideline range pursuant
to the United States Sentencing Guidelines. The Court will then determine a
reasonable sentence within the statutory range after considering the advisory
sentencing guideline range and the factors listed in Title 18, United States
Code, Section 3553(a). The parties’ agreement herein to any guideline sentencing
factors constitutes proof of those factors sufficient to satisfy the applicable
burden of proof The Defendant also understands that if the Court accepts this
Agreement, the Court is bound by the sentencing provisions in Paragraph 17.

17. The Fraud Section and the Defendant agree that a faithful application of the
United States Sentencing Guidelines (U.S.S.G.) to determine the applicable fine
range yields the following analysis:

 

  a. The 2014 U.S.S.G. are applicable to this matter.

 

  b. Offense Level. Based upon U.S.S.G. § 2B1.1, the total offense level is 25,
calculated as follows:

 

(a)(1)    Base Offense Level      7    (b)(1)    Amount of Loss/Gain      +16   
(b)(10)    Substantial Part of Scheme Committed from Outside the United States
     +2         

 

 

  TOTAL         25   

 

  c. Base Fine. Based upon U.S.S.G. § 8C2.4(a)(2), the base fine is $2,800,000

 

10



--------------------------------------------------------------------------------

  d. Culpability Score. Based upon U.S.S.G. § 8C2.5, the culpability score is 4,
calculated as follows:

 

(a)    Base Culpability Score      5    (b)(5)    the unit of the organization
within which the offense was committed had 10 or more employees and an
individual with substantial authority personnel participated in, condoned, or
was willfully ignorant of the offense      +1    (g)(2)    The organization
cooperated in the investigation and clearly demonstrated recognition and
affirmative acceptance of responsibility for its criminal conduct      -2      
  

 

 

  TOTAL         4   

 

Calculation of Fine Range:    Base Fine    $2,800,000 Multipliers   
.8(min)/1.60 (max) Fine Range    $2,240,000 (min)/$4,480,000 (max)

18. Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, the
Fraud Section and the Defendant agree that the following represents the
appropriate disposition of the case:

a. Disposition. The parties agree that, in light of the Zimmer Biomet DPA, which
requires Zimmer Biomet to pay a total monetary penalty of $17,460,300 as a
result of the misconduct committed by Zimmer Biomet’s predecessors, affiliates
and subsidiaries, including JERDS, no fine should be imposed on the Defendant,
and if the Court imposes any fine, the Fraud Section agrees to credit the
criminal penalty paid by Zimmer Biomet Holdings, Inc. in connection with Zimmer
Biomet’s DPA to any penalty imposed on JERDS.

 

11



--------------------------------------------------------------------------------

b. Mandatory Special Assessment. The Defendant shall pay to the Clerk of the
Court for the United States District Court for the District of Columbia within
ten days of the time of sentencing the mandatory special assessment of $400 per
count.

19. This Agreement is presented to the Court pursuant to Fed. R. Crim. P.
11(c)(1)(C). The Defendant understands that, if the Court rejects this
Agreement, the Court must: (a) inform the parties that the Court rejects the
Agreement; (b) advise the Defendant’s counsel that the Court is not required to
follow the Agreement and afford the Defendant the opportunity to withdraw its
plea; and (c) advise the Defendant that if the plea is not withdrawn, the Court
may dispose of the case less favorably toward the Defendant than the Agreement
contemplated. The Defendant further understands that if the Court refuses to
accept any provision of this Agreement, neither party shall be bound by the
provisions of the Agreement.

20. In the event the Court directs the preparation of a Presentence
Investigation Report, the Fraud Section will fully inform the preparer of the
Presentence Investigation Report and the Court of the facts and law related to
the Defendant’s case. At the time of the plea hearing, the parties will suggest
mutually agreeable and convenient dates for the sentencing hearing with adequate
time for (a) any objections to the Presentence Report, and (b) consideration by
the Court of the Presentence Report and the parties’ sentencing submissions.

Breach of Agreement

21. If during the term of Zimmer Biomet DPA the Defendant (a) commits any felony
under U.S. federal law; (b) provides in connection with this Agreement
deliberately false, incomplete, or misleading information, including in
connection with its disclosure of information about individual culpability; (c)
fails to cooperate as set forth in Paragraphs 8 and 9 of this Agreement; (d)
commits any acts that, had they occurred within the jurisdictional reach of the

 

12



--------------------------------------------------------------------------------

FCPA, would be a violation of the FCPA; or (e) otherwise fails specifically to
perform or to fulfill completely each of the Defendant’s obligations under the
Agreement, regardless of whether the Fraud Section becomes aware of such a
breach after the term of the Zimmer Biomet DPA, the Defendant shall thereafter
be subject to prosecution for any federal criminal violation of which the Fraud
Section has knowledge, including, but not limited to, the charges in the
Information described in Paragraph 1, which may be pursued by the Fraud Section
in the U.S. District Court for the District of Columbia or any other appropriate
venue. Determination of whether the Defendant has breached the Agreement and
whether to pursue prosecution of the Defendant shall be in the Fraud Section’s
sole discretion. Any such prosecution may be premised on information provided by
the Defendant. Any such prosecution relating to the conduct described in the
attached Statement of Facts or relating to conduct known to the Fraud Section
prior to the date on which this Agreement was signed that is not time-barred by
the applicable statute of limitations on the date of the signing of this
Agreement may be commenced against the Defendant, notwithstanding the expiration
of the statute of limitations, between the signing of this Agreement and the
expiration of the term of the Zimmer Biomet DPA plus one year. Thus, by signing
this Agreement, the Defendant agrees that the statute of limitations with
respect to any such prosecution that is not time-barred on the date of the
signing of this Agreement shall be tolled for the term of the Zimmer Biomet DPA
plus one year. The Defendant gives up all defenses based on the statute of
limitations, any claim of pre-indictment delay, or any speedy trial claim with
respect to any such prosecution or action, except to the extent that such
defenses existed as of the date of the signing of this Agreement. In addition,
the Defendant agrees that the statute of limitations as to any violation of
federal law that occurs during the term of the cooperation obligations provided
for in Paragraph 8 of the Agreement or during the term of the Zimmer Biomet DPA
will be tolled from the date upon

 

13



--------------------------------------------------------------------------------

which the violation occurs until the earlier of the date upon which the Fraud
Section is made aware of the violation or the duration of the term of the Zimmer
Biomet DPA plus five years, and that this period shall be excluded from any
calculation of time for purposes of the application of the statute of
limitations.

22. In the event the Fraud Section determines that the Defendant has breached
this Agreement, the Fraud Section agrees to provide the Defendant with written
notice of such breach prior to instituting any prosecution resulting from such
breach. Within thirty days of receipt of such notice, the Defendant shall have
the opportunity to respond to the Fraud Section in writing to explain the nature
and circumstances of such breach, as well as the actions the Defendant has taken
to address and remediate the situation, which explanation the Fraud Section
shall consider in determining whether to pursue prosecution of the Defendant.

23. In the event that the Fraud Section determines that the Defendant has
breached this Agreement: (a) all statements made by or on behalf of the
Defendant to the Fraud Section or to the Court, including the attached Statement
of Facts, and any testimony given by the Defendant before a grand jury, a court,
or any tribunal, or at any legislative hearings, whether prior or subsequent to
this Agreement, and any leads derived from such statements or testimony, shall
be admissible in evidence in any and all criminal proceedings brought by the
Fraud Section against the Defendant; and (b) the Defendant shall not assert any
claim under the United States Constitution, Rule 11(f) of the Federal Rules of
Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other
federal rule that any such statements or testimony made by or on behalf of the
Defendant prior or subsequent to this Agreement, or any leads derived therefrom,
should be suppressed or are otherwise inadmissible. The decision whether conduct
or statements of any current director, officer or employee, or any person acting
on behalf of, or at the direction of, the Defendant, will be imputed to the
Defendant for the purpose of determining whether the Defendant has violated any
provision of this Agreement shall be in the sole discretion of the Fraud
Section.

 

14



--------------------------------------------------------------------------------

24. The Defendant acknowledges that the Fraud Section has made no
representations, assurances, or promises concerning what sentence may be imposed
by the Court if the Defendant breaches this Agreement and this matter proceeds
to judgment. The Defendant further acknowledges that any such sentence is solely
within the discretion of the Court and that nothing in this Agreement binds or
restricts the Court in the exercise of such discretion.

Sale, Merger, or Other Change in Corporate Form of Company

25. Except as may otherwise be agreed by the parties in connection with a
particular transaction, the Company agrees that in the event that, during the
Term of the Agreement or the term of the Zimmer Biomet DPA, it undertakes any
change in corporate form, including if it sells, merges, or transfers business
operations that are material to the Company’s consolidated operations, or to the
operations of any subsidiaries or affiliates involved in the conduct described
in the Statement of Facts, as they exist as of the date of this Agreement,
whether such sale is structured as a sale, asset sale, merger, transfer, or
other change in corporate form, it shall include in any contract for sale,
merger, transfer, or other change in corporate form a provision binding the
purchaser, or any successor in interest thereto, to the obligations described in
this Agreement. The purchaser or successor in interest must also agree in
writing that the Fraud Section’s ability to declare a breach under this
Agreement is applicable in full force to that entity. The Company agrees that
the failure to include these provisions in the transaction will make any such
transaction null and void. The Company shall provide notice to the Fraud Section
at least thirty days prior to undertaking any such sale, merger, transfer, or
other change in corporate form. If the Fraud Section notifies the Company prior
to such transaction (or series of transactions) that it has determined that

 

15



--------------------------------------------------------------------------------

the transaction(s) has the effect of circumventing or frustrating the
enforcement purposes of this Agreement, as determined in the sole discretion of
the Fraud Section, the Company agrees that such transaction(s) will not be
consummated. In addition, if at any time during the term of the Agreement the
Fraud Section determines in its sole discretion that the Company has engaged in
a transaction(s) that has the effect of circumventing or frustrating the
enforcement purposes of this Agreement, it may deem it a breach of this
Agreement pursuant to Paragraphs 21 through 24 of this Agreement. Nothing herein
shall restrict the Company from indemnifying (or otherwise holding harmless) the
purchaser or successor in interest for penalties or other costs arising from any
conduct that may have occurred prior to the date of the transaction, so long as
such indemnification does not have the effect of circumventing or frustrating
the enforcement purposes of this Agreement, as determined by the Fraud Section
and the Office.

Public Statements by the Defendant

26. The Defendant expressly agrees that it shall not, through present or future
attorneys, officers, directors, employees, agents or any other person authorized
to speak for the Defendant make any public statement, in litigation or
otherwise, contradicting the acceptance of responsibility by the Defendant set
forth above or the facts described in the Information and the Statement of
Facts. Any such contradictory statement shall, subject to cure rights of the
Defendant described below, constitute a breach of this Agreement, and the
Defendant thereafter shall be subject to prosecution as set forth in Paragraphs
21 through 24 of this Agreement. The decision whether any public statement by
any such person contradicting a fact contained in the Information or the
Statement of Facts will be imputed to the Defendant for the purpose of
determining whether it has breached this Agreement shall be at the sole
discretion of the Fraud Section. If the Fraud Section determines that a public
statement by any such person contradicts in whole or in part a

 

16



--------------------------------------------------------------------------------

statement contained in the Information or the Statement of Facts, the Fraud
Section shall so notify the Defendant, and the Defendant may avoid a breach of
this Agreement by publicly repudiating such statement(s) within five business
days after notification. The Defendant shall be permitted to raise defenses and
to assert affirmative claims in other proceedings relating to the matters set
forth in the Information and the Statement of Facts provided that such defenses
and claims do not contradict, in whole or in part, a statement contained in the
Information or the Statement of Facts. This Paragraph does not apply to any
statement made by any present or former officer, director, employee, or agent of
the Defendant in the course of any criminal, regulatory, or civil case initiated
against such individual, unless such individual is speaking on behalf of the
Defendant.

27. The Defendant agrees that if it or any of its direct or indirect
subsidiaries or affiliates issues a press release or holds any press conference
in connection with this Agreement, the Defendant shall first consult the Fraud
Section to determine (a) whether the text of the release or proposed statements
at the press conference are true and accurate with respect to matters between
the Fraud Section and the Defendant; and (b) whether the Fraud Section has any
objection to the release or statement.

 

17



--------------------------------------------------------------------------------

Complete Agreement

28. This document states the full extent of the Agreement between the parties.
There are no other promises or agreements, express or implied. Any modification
of this Agreement shall be valid only if set forth in writing in a supplemental
or revised plea agreement signed by all parties.

 

AGREED: FOR JERDS LUXEMBOURG HOLDING S.ÀR.L.: Date: 01/11 /17     By:   LOGO
[g328998ex103pg018a.jpg]       CHAD F. PHIPPS, ESQ.       Authorized Signatory
for JERDS       Luxembourg Holding S.àr.l. Date: 01/11/17     By:   LOGO
[g328998ex103pg018b.jpg]       GUY D. SINGER       ANNE ELKINS MURRAY      
Orrick, Herrington & Sutcliffe LLP       RYAN ROHLFSEN       Ropes & Gray LLP  
    Outside counsel for JERDS Luxembourg       Holding S.àr.l. FOR THE
DEPARTMENT OF JUSTICE:       ANDREW WEISSMANN       Chief, Fraud Section      
Criminal Division       U.S. Department of Justice       LOGO
[g328998ex103pg018c.jpg]       TAREK J. HELOP       ASSISTANT CHIEF

 

18



--------------------------------------------------------------------------------

EXHIBIT 1

CERTIFICATE OF CORPORATE RESOLUTIONS

A copy of the executed Certificate of Corporate Resolutions is annexed hereto as
“Exhibit 1.”

 

B-1



--------------------------------------------------------------------------------

EXHIBIT 1

Certificate of Corporate Resolutions

I, Jitender Sahni, hereby certify that I am a Class A Manager for JERDS
Luxembourg Holding S.à r.l (“JERDS” or the “Company”) and that the following are
true, complete, and correct copies of resolutions adopted by the Board of
Managers of the Company on January 11, 2017. I further certify that such
resolutions have not been amended, modified, rescinded, or revoked, and are in
full force and effect on the date hereof.

RESOLVED THAT:

The JERDS Board of Managers has been fully informed by counsel of the proposed
settlement with the Fraud Section, Criminal Division, United States Department
of Justice (“Department”) in connection with the Department’s investigation into
a criminal violation of the Foreign Corrupt Practices Act (“FCPA”), and the key
terms of the proposed settlement have been explained or distributed to the JERDS
Board of Managers.

Pursuant to the Plea Agreement between the Company and the Department: (1) the
Company will, through an authorized agent, plead guilty to one count of
violating the books and records provisions of the FCPA; (2) in light of the
disposition with the Company’s ultimate parent corporation, Zimmer Biomet
Holdings, Inc. (“Zimmer Biomet”), the Company will not pay a fine; and (3) the
Company will agree to the other commitments set out in the Plea Agreement. The
JERDS Board of Managers has been fully advised by counsel of its rights,
possible defenses, the Sentencing Guidelines’ provisions, and the consequences
of entering into the Plea Agreement.

The JERDS Board of Managers hereby approves the proposed settlement related to
the completion of the proceeding against the Company, and approves and
authorizes the Company, through its authorized agent, to enter into the Plea
Agreement in substantially such form as reviewed by the JERDS Board of Managers,
and the actions contemplated thereby, including the entry by the Company of a
guilty plea. The JERDS Board of Managers hereby empowers and obliges Chad F.
Phipps, Esq., Senior Vice President, General Counsel and Secretary of Zimmer
Biomet, acting on the basis of the power of attorney issued by the Company (the
“Authorized Signatory”), to: (1) execute and deliver the Plea Agreement and any
other documents necessary to enter into the proposed settlement with the
Department; and (2) enter a guilty plea before the United States District Court
for the District of Columbia and accept the sentence of said court on behalf of
the Company.

IN WITNESS HEREOF, the undersigned has executed this on January 11, 2017.

 

By:   LOGO [g328998ex103pg020.jpg]   Jitender Sahni   Class A Manager   JERDS
Luxembourg Holding S.à r.1



--------------------------------------------------------------------------------

EXHIBIT 2

STATEMENT OF FACTS

The following Statement of Facts is incorporated by reference as part of the
Plea Agreement between the United States Department of Justice, Criminal
Division, Fraud Section (the “Fraud Section”) and JERDS LUXEMBOURG HOLDING
S.AR.L. (“JERDS” or the “Company”), and the parties hereby agree and stipulate
that the following information is true and accurate. JERDS admits, accepts, and
acknowledges that it is responsible for the acts of its officers, directors,
employees, and agents, including as the successor-in-interest of Biomet 3i
Mexico S.A. de C.V., as set forth below. Had this matter proceeded to trial,
JERDS acknowledges that the Fraud Section would have proven beyond a reasonable
doubt, by admissible evidence, the facts alleged below and set forth in the
criminal Information:

Relevant Entities and Individuals

1. Biomet, Inc. (“Biomet”) was an orthopedic medical and dental device
manufacturer incorporated in Indiana. Biomet sold its products worldwide. At all
times material to this Statement of Facts, Biomet was an “issuer” within the
meaning of the FCPA, 15 U.S.C. §§ 78dd-1 and 78m.

2. On or about March 26, 2012, Biomet entered into a deferred prosecution
agreement with the Fraud Section (the “2012 DPA”) arising out of Biomet’s FCPA
violations in Brazil, China, and Argentina.

3. In June 2015, Zimmer Holdings, Inc. (“Zimmer”) acquired LVB Acquisition,
Inc., which owned all of Biomet, Inc. (“Biomet”). The combined entities and
their subsidiaries became defendant ZIMMER BIOMET, headquartered in Warsaw,
Indiana and incorporated in Delaware. Thus, ZIMMER BIOMET knowingly assumed all
the rights and obligations of Biomet under the 2012 DPA, including under the
compliance monitorship that was part of the 2012 DPA.

 

1



--------------------------------------------------------------------------------

4. As the result of the acquisition that occurred in June 2015, ZIMMER BIOMET
assumed the obligations of Biomet under the 2012 DPA and became Biomet’s
successor-in-interest for purposes of the 2012 DPA and Biomet’s conduct
described below.

5. Implant Innovations Holdings, LLC (“IIH”), a wholly-owned subsidiary of
Biomet, owned several subsidiaries, including Biomet 3i, LLC (“Biomet 3i”),
which was incorporated in Florida. Biomet 3i marketed and sold dental implants
and related products. Biomet 3i was Biomet’s fourth-largest subsidiary by
revenues. Biomet 3i’s financial statements were consolidated into IIH’s
financial statements, which were consolidated into Biomet’s financial
statements.

6. JERDS was a wholly-owned subsidiary of IIH, which in turn was a subsidiary of
Biomet. JERDS had its headquarters in Luxembourg, and owned several
subsidiaries, including Biomet 3i Mexico S.A. de C.V. (“3i Mexico”), that
marketed and sold Biomet 3i’s products overseas.

7. 3i Mexico, which was incorporated in Mexico, was owned by JERDS. 3i Mexico
marketed and sold Biomet 3i’s products in Mexico. 3i Mexico’s financial
statements were consolidated into JERDS’s financial statements, which were
eventually consolidated into Biomet’s financial statements. 3i Mexico no longer
sells products and is in the process of winding down, arid the Defendant is the
successor-in-interest to 3i Mexico and is therefore responsible for 3i Mexico’s
conduct, including the conduct described herein. Thus, JERDS is the
successor-in-interest of 3i Mexico for the conduct described herein.

 

2



--------------------------------------------------------------------------------

8. “Mexico Customs Broker,” a company whose identity is known to the United
States and JERDS, is a customs broker that 3i Mexico hired to import products
from the United States to Mexico.

9. “Shipping Company,” a company whose identity is known to the United States
and JERDS, is a shipping company in Texas that worked with Mexico Customs Broker
to export Biomet 3i’s products from the United States to Mexico.

10. “Biomet Executive,” an individual whose identity is known to the United
States and ZIMMER BIOMET, was an attorney at Biomet and Biomet International
during the relevant period and became a high-level attorney during that period.
Biomet Executive’s responsibilities included ensuring that Biomet had effective
internal accounting controls, such as third-party due diligence, and
implementing Biomet’s internal accounting controls. Biomet Executive was also
responsible for addressing the requirements of Biomet’s FCPA monitor with
respect to Biomet International.

11. “3i Mexico Managing Director,” an individual whose identity is known to the
United States and JERDS, was an employee of 3i Mexico.

12. “3i Mexico Employee,” an individual whose identity is known to the United
States and JERDS, was an employee of 3i Mexico.

The Unlawful Scheme

13. At all relevant times, Biomet exported products to, and sold those products
in, countries with a high risk of corruption, including Mexico. From in or
around 2010 to in or around 2013, 3i Mexico used a customs broker and subagents
to pay bribes to Mexican customs officials to smuggle unregistered and
improperly-labeled dental products into Mexico. 3i Mexico falsely recorded
payments to its customs broker’s subagents as payments to its customs

 

3



--------------------------------------------------------------------------------

broker and payments that included bribes as payments for customs services,
causing JERDS, IIH, and, ultimately, Biomet, to falsify their books and records.
Between in or around 2010 and 2013, Biomet’s subsidiaries paid $980,774 to the
customs broker’s subagents knowing that at least part of this amount would be
passed on to customs officials, and disguised the bribe payments.

14. 3i Mexico sold Biomet 3i’s dental products in Mexico, which were regulated
under Mexican law; Mexican law required proper labeling, identification of the
product’s country of origin, and a valid product registration issued by Mexican
regulatory authorities.

15. In or about January 2009, 3i Mexico began having difficulty importing some
of Biomet 3i’s membrane products into Mexico because of problems with their
product registrations. At one point, customs authorities at the Mexico City
Airport detained shipments destined for 3i Mexico due to product registration
problems.

16. On or about January 7, 2009, several individuals at Biomet 3i’s headquarters
in Florida received an email from the then-general manager of 3i Mexico who
proposed that 31 Mexico use a Texas-based customs agent to bring unregistered
membrane products into Mexico through Texas.

17. On or about January 19, 2009, soon after 3i Mexico learned that the
registration for a specific type of membrane was not current, a senior manager
in Biomet 31’s regulatory affairs department – the head of Latin American
regulatory affairs – requested that all shipments of membranes to Mexico be
placed on hold until further notice.

18. On or about January 28, 2009, the managing director of a Biomet subsidiary
in Mexico advised the senior manager and head of Biomet 31’s regulatory affairs
department for Latin America in an email message that importing dental implants
without a valid registration from Mexico’s Secretary of Health was a crime.

 

4



--------------------------------------------------------------------------------

19. In or around February 2009, Biomet Executive undertook a compliance
assessment of another Biomet subsidiary in Mexico. One of the findings in that
compliance assessment was that the subsidiary had used a third-party
“consultant” to expedite customs shipments at the border. The subsidiary had
used the consultant to import products that would have been delayed in customs
due to problems with the products’ licenses if they had been shipped via the
Mexico City Airport. The consultant did not have the requisite credentials to
carry out import and export activities. The assessment stated that using the
consultant was a risk and noted that Biomet Corporate had labelled the
consultant “higher risk.” In response to the assessment, the subsidiary
terminated its relationship with the consultant, but Biomet did not implement
controls to ensure that 3i Mexico did not use third parties who engaged in
similar high risk activities. Prior to this time, both Biomet’s subsidiary and
3i Mexico had used the consultant to import products.

20. In or around 2010, 3i Mexico began having difficulty importing its products
into Mexico from the United States via the airport in Mexico City. Some of the
shipments were stopped by Mexican customs officials because the products were
mislabeled, lacked proper country of origin markings, and did not have valid
product registrations with the Mexican government.

21. In response to these issues, 3i Mexico’s agents and employees developed a
scheme to avoid those problems: first, Biomet 3i would ship certain Biomet 3i
products to an address in Texas provided by Mexico Customs Broker; second,
Mexico Customs Broker would segregate the products into two sets of products –
those products that were properly labeled and registered under Mexican law, and
those products that were not properly labeled and registered and thus
contraband; third, Mexico Customs Broker would transport all of the compliant

 

5



--------------------------------------------------------------------------------

products across the border to Mexico, but one of Mexico Customs Broker’s
subagents would bribe Mexican customs officials so that the contraband dental
products could cross the border illegally.

22. 3i Mexico did not have a written contract with Mexico Customs Broker or its
subagents even though they were providing services in a country and industry
with high corruption risks. 3i Mexico also did not receive anticorruption
representations from Mexico Customs Broker or its subagents.

23. Biomet did not implement internal accounting controls to ensure that 3i
Mexico would undertake those tasks. In addition, 3i Mexico knew that Mexico
Customs Broker’s subagents would pay bribes and that there was no legitimate
reason to use subagents when it had retained Mexico Customs Broker as its
customs broker.

24. On or about March 17, 2010, an employee at Mexico Customs Broker sent an
email message to 3i Mexico Managing Director and 3i Mexico Employee which read
as follows: “here is the procedure that will be followed to release shipments
through [Texas] customs: Deliver the shipment to [Shipping Company’s address],
Attn: [an employee at Shipping Company]. The person responsible for carrying out
this step, will go to our warehouse and afterwards will send us the quotation.”
3i Mexico Employee knew that Mexico Customs Broker’s subagents would bribe
Mexican customs officials to ensure that the mislabeled products would be
imported into Mexico.

25. On or about April 8, 2010, 3i Mexico Managing Director wrote an email to
five other Biomet 3i and 3i Mexico employees and stated that they had problems
getting shipments through customs at Mexico City’s airport because some product
labels indicated that they were manufactured in countries other than the United
States, while the product registrations stated that

 

6



--------------------------------------------------------------------------------

they were manufactured in the United States. 3i Mexico Managing Director
recommended that Biomet 3i ship the products to Shipping Company’s office
because at “the border they have more flexibility to access and import the
products according to the right procedures. The details of the broker are:
[Shipping Company’s address], Attn: [an employee at Shipping Company].”

26. On or about April 9, 2010, 3i Mexico Managing Director wrote the following
in an email to a 3i Mexico employee and two other Biomet 3i employees: “Ok lets
[sic] do the following… lets [sic] return all previous shipment[s] to [Biomet
3i’s office] and you send us 1 new shipment with all the [back order items] to
Texas, then we normalize the inventory and return to weekly shipments using only
items made in USA and the rest special shipments using [Texas].” The 3i Mexico
employee knew that Mexico Customs Broker’s subagents were being paid large
amounts of money to smuggle the mislabeled products into Mexico.

27. On or about April 9, 2010, 3i Mexico Managing Director sent an email to the
senior manager who was the head of Biomet 3i’s regulatory affairs department for
Latin America, stating, as translated from Spanish to English, that because of
problems with illegal drugs being smuggled into Mexico City’s airport, Mexican
authorities had reinforced border controls over health products. 3i Mexico
Managing Director wrote that customs agents had recommended “that we use the
border and in this case [Texas] because at this entry point the authorities are
not as strict since from the US to Mexico there is no problem with prohibited
substances, indeed it is the reverse.”

28. On or about April 9, 2010, the senior manager who was the head of Biomet
3i’s regulatory affairs department for Latin America, responded to 3i Mexico
Managing Director by email and stated, as translated from Spanish to English: “I
understand completely—how do we set this up so that the product enters through
[Texas]?”

 

7



--------------------------------------------------------------------------------

29. On or about April 9, 2010, 3i Mexico Managing Director responded to the
senior manager who was the head of Biomet 31’s regulatory department for Latin
America by email, stating, as translated from Spanish to English: “[two
employees] are already working to send this Friday’s shipment to [Texas].”

30. On or about March 26, 2012, Biomet entered into the 2012 DPA.

31. On or about April 27, 2012, an employee in Biomet 3i’s regulatory department
sent 3i Mexico Managing Director an email message and said that Biomet 3i could
not import a particular ceramic dental cement into Mexico because it did not
have the necessary importation license. 3i Mexico Managing Director responded
that customs officials at Mexico City’s airport would require the importation
license, so Biomet 3i was instead using Mexico Customs Broker to ship the
products through the border at Texas.

32. On or about July 27, 2012, an employee at Mexico Customs Broker sent an
email to 3i Mexico Employee and another employee at Mexico Customs Broker and
stated, as translated from Spanish to English: “I attached the prepayment
request and proforma of this week’s shipment. Taxes on models with registry
[MX]$26,900.00. American account, deliver, digitization and fees MX$18,009.00
(vat included). Taxes on models without registry MX$115860.00 (vat included).”

33. On or about July 30, 2012, one of Mexico Customs Broker’s subagents sent an
invoice to 3i Mexico requesting payment of approximately MX$115,860 for
“servicios profesionales” with no further description of the services provided.

34. On or about July 30, 2012, 3i Mexico Managing Director caused a wire
transfer in the amount of approximately MX$44,909 (the amount of the taxes and
fees in the prepayment request identified in Paragraph 32) to be made from a 3i
Mexico bank account in Mexico to

 

8



--------------------------------------------------------------------------------

Mexico Customs Broker’s bank account in Mexico. That same day, 3i Mexico
Managing Director caused a wire transfer in the amount of approximately
MX$115,860 (the same amount as one of the prepayment requests identified in
Paragraph 32 and the invoice identified in Paragraph 33 that one of Mexico
Customs Broker’s subagents sent to 31 Mexico) to be made from the same 3i Mexico
bank account in Mexico to the bank account of Mexico Customs Broker’s subagent
in Mexico.

35. On or about July 30, 2012, 3i Mexico Employee sent an email to an employee
at Mexico Customs Broker, stating, as translated from Spanish to English: “I
attach copies of the deposits, will you know [sic] something about the
merchandise.” Wire transfer records reflecting the two wire transfers authorized
that same day by 31 Mexico Managing Director were attached to that email.

36. On or about July 31, 2012, Mexico Customs Broker sent an invoice to 3i
Mexico requesting payment of approximately MX$44,909 for Mexico Customs Broker’s
services in transporting a shipment of dental implants to 31 Mexico’s address in
Mexico City, Mexico. The invoice was supported by a shipping record explaining
the items that Mexico Customs Broker had imported on behalf of 3i Mexico.

37. On or about July 31, 2012, 3i Mexico Employee recorded the two wire
transfers from the previous day in 31 Mexico’s accounting system as three
payments to Mexico Customs Broker totaling approximately MX$160,769, which was
equal to the combined amount of the invoices sent on July 30, 2012 and July 31,
2012. 3i Mexico Employee recorded each of the wire transfers as payments to
Mexico Customs Broker even though 3i Mexico made one of those payments to Mexico
Customs Broker’s subagent instead of Mexico Customs Broker. 3i Mexico Employee
made no separate record of any payment to Mexico Customs Broker’s subagent. The

 

9



--------------------------------------------------------------------------------

payments were then recorded in the general ledger for 3i Mexico as payments to
Mexico Customs Broker for customs services and later consolidated into JERDS’s
financial statements, which were consolidated into Biomet’s financial
statements.

38. Between in or around 2010 and 2013, 3i Mexico paid approximately $980,774 to
Mexico Customs Broker in connection with clearing Biomet 3i products.

39. Between in or around 2010 and 2013, 3i Mexico earned $2,402,100 in profits
from sales of products in Mexico that were shipped through Texas.

 

10